OSL Holdings Inc. 60 Dutch Hill Road, Suite 15 Orangeburg, NY 10962 May 8, 2012 Justin Dobbie Legal Branch Chief, U.S. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: OSL Holdings Inc. Amendment No. 2 toForm 8-K Filed March 19, 2012 File No. 001-32658 Dear Mr. Dobbie: We are in receipt of your letter dated April 10, 2012 to Mr. Eli Feder, our Chief Executive Officer, in regard to the above-referenced Amendment No. 2 to Current Report on Form 8-K (the “Comment Letter”). We are in the process of responding to the comments of the staff of the Division of Corporation Finance contained in the Comment Letter.However, we are unable to provide a complete response on or before May 8, 2012 (the “Due Date”).Please accept this correspondence as our request for an extension of the Due Date to May 22, 2012. Thank you for your attention to this matter. Sincerely, OSL Holdings, Inc. /s/ Eli Feder Eli Feder Chief Executive Officer
